DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
	Applicant’s response (arguments, amendment) filed with the RCE is acknowledged.  
Claims 10, 12-13, 16-25 and new claims 26-27 are pending and examined on the merits, as drawn to the elected species (SEQ ID NO: 9).
The examiner is open to further interview at any time to advance prosecution on the merits.

Election/Restrictions – Withdrawn-In-Part (Group), Species Maintained
Applicant's election with traverse of Group II, claim 10, as drawn to the peptide species SEQ ID NO: 9, in the reply filed on 10/20/20 is acknowledged.  The group traversal is moot as the examiner has rejoined all groups, following the amendments.  Applicant has also traversed the species election on the ground(s) that there are not an unreasonable number of species.  This is not found persuasive because the number of species are not the question but rather whether the peptides can be coextensively searched without a serious search burden, which is not presently found as a search of eight (8) separate ABSS databases and beyond is required of each distinct peptide.  [Note: Notwithstanding the above, and if the rejections of elected peptide species SEQ ID NO: 9 are overcome, the examiner may be open to rejoining certain peptides species for search and examination on the merits. Namely, peptide SEQ ID NOS: 8 and 10-11 were found to have overlap with elected peptide species SEQ ID NO: 9 as falling within a similar Markush group with single structural similarity (and separately peptide SEQ ID NOS: 1-7 contained overlap collectively). Therefore, the examiner was willing to extend the search to peptide SEQ ID NOS: 8 and 10-11 (but not 1-7).]
As applicant did not elect a microorganism species all are deemed obvious variants each over the others, absent evidence to the contrary and an election in the next response.
All pending claims are examined on the merits as drawn to elected peptide species SEQ ID NO: 9.
The requirement is still deemed proper and is therefore made FINAL.

Opening Remarks on Elected Peptide SEQ ID NO: 9 – Previously Noted
While not anticipated, the instantly elected peptide remains rendered obvious at this writing (see rejection below).  As previously stated, the elected peptide species of SEQ ID NO: 9 (cell penetrating peptide (CPP) VGFPVAAVGFPV bound to secretion modifying region (SMR) peptide GRKKRRQRRRPPQ) was not found to be reasonably/expressly taught by the prior art of record, under an anticipation analysis. Other than similar but distinct peptides expressly taught within applicant’s current or related applications, none of the prior art of record was found to reach 70% identity or closer.  Representative of the closest prior art of record found was that of Cowan et al. (U.S. Patent Publication No. 20120289454), bearing the peptide on specification page 21:
(Targeting HIV Tar RNA), which has 67% identity to the elected peptide SEQ ID NO: 9:
Query Match    67.4%; Score 89; DB 19; Length 39;
Best Local Similarity 70.8%;
Matches 17; Conservative 1; Mismatches 6; Indels 0; Gaps 0;
Qy    2 GFPVAAVGFPVGRKKRRQRRRPPQ 25
Db    4 GFTTKALGISYGRKKRRQRRRPPQ 27

Subject Matter Priority (12/19/18) – Previously Noted
As also noted in the parent application (U.S. Application No. 16/226,242, 12/19/18 filing date), it is noted that priority for the peptides (e.g. elected SEQ ID NO: 9) claimed/described in the specification only finds support within that filed at the actual filing date, not in earlier filing documents (including not in the direct provisional to which it relies to nor the CIP prior to), absent evidence to the contrary.   Thus, the earliest effective priority date for this application is the actual filing date on 12/19/18 of the parent U.S. Application No. 16/226,242.

Claim Rejections-35 USC § 103-Obviousness, Modified, Necessitated by Amendment w/ RCE
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under pre-AIA  35 U.S.C. 103(a) are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims under pre-AIA  35 U.S.C. 103(a), the examiner presumes that the subject matter of the various claims was commonly owned at the time any inventions covered therein were made absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and invention dates of each claim that was not commonly owned at the time a later invention was made in order for the examiner to consider the applicability of pre-AIA  35 U.S.C. 103(c) and potential pre-AIA  35 U.S.C. 102(e), (f) or (g) prior art under pre-AIA  35 U.S.C. 103(a).

The Elected/Claimed Invention:  Treating a microbial biofilm and/or detaching/dispersing the same with the same elected peptide of SEQ ID NO: 9.

Claims 10, 12-13, 16-25, and new clams 26-27 as drawn to the elected peptide SEQ ID NO: 9, remain rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over He (U.S. Patent Publication No. 20080286210) in view of Liu et al. (U.S. Patent No. 9,181,290 over claims 24-25) as to the use of antimicrobial peptides for reducing/preventing microbial biofilm formation, and further in view of Bond et al. (U.S. Patent Publication No. 20130089525; applicant’s earlier work*) in view of Bames (U.S. Patent Publication No. 2018/0258148), as to the elected peptide to be employed for the same; and further in view of Blackwell et al. (U.S. Patent Publication No. 20170231962).
[*Note: See priority discussion at outset. The earliest effective filing date is not present for instant elected peptide SEQ ID NO: 9 until the actual filing date of the parent, on 12/19/18 (where the parent did not have support in the direct provisional to which it relies to nor the CIP prior to).]

He teaches the use of antimicrobial peptide compositions where all peptides tested equally worked on biofilms (para 171), are coated on materials/liquids/surfaces as instantly claimed, e.g. composites and dental preparations such as mouthwash (claim 58).
	Namely, He expressly teach that all peptides tested therein work to treat biofilms equally - which would naturally result in detachment and dispersing thereof as a result once the biofilm is killed/degraded by the peptides – for which He noted could have major beneficial effect for dental caries/hygiene (para 171):
[0171] In the United States, the high financial burden associated with treating dental caries, especially among underprivileged and minority populations (Anderson and Shi (2006) Pediatr. Dent., 28: 151-153; discussion 192-198; National Institutes of Health (2000) Oral health in America: a report of the Surgeon General, Department of Health and Human Services, National Institute of Dental and Craniofacial Research, National Institutes of Health, Bethesda, MD; Washington State Department of Health (2002) Infectious Diseases--Dental Caries, Washington State Department of Health, Olympia, Wash.), could be alleviated by dental hygiene regimens supplemented with more-effective anti-S. mutans therapeutics. Accordingly, the results presented here suggest that peptides with robust activity against S. mutans can be identified by screening small rationally designed libraries. Interestingly, the most-active peptides derived in this study appear to have some activity against other gram-positive oral bacteria, although more data are required to fully evaluate whether the hydrophobic and amphipathic characteristics of these sequences are indicative of general anti-gram-positive bacterial activity. As S. mutans normally grows in a biofilm state in vivo, we were encouraged to also find that all the peptides in Table 9 had activity against in vitro S. mutans biofilms grown on glass slides in the presence of sucrose (data not shown).

As for the materials to be coated, He teaches (claim 58):
“58. A health care product comprising an antimicrobial peptide according to any of claims 1, 31, or 42, wherein said antimicrobial peptide is contained in a product selected from the group consisting of toothpaste, mouthwash, a tooth whitening strip or solution, a contact lens storage, wetting, or cleaning solution, dental floss, a toothpick, a toothbrush bristle, an oral spray, an oral lozenge, a nasal spray, an aerosolizer for oral and/or nasal application, and a wound dressing.”

Further, following the previous amendments to claim 10, limiting the “material” class to paint, glue, cement, tissue matrix and tissue scaffold, prior art reference He teaches tissue “matrix” or “patch” described as “skin contact adhesive materials”, which equally serves as a tissue “glue” under the broadest reasonably interpretation thereof, as the material for incorporation of active agents (see para [0118-0119]).  
Application to Paints and Cements (Independent Claim 10 and New Claims 24-25)
	He does not teach where said peptides may be used on anti-biofilm/biofouling paints or cements, which Liu fills the gap for (e.g. see also new claims 24-25):
As for independent claim 10 and new claims 24-25, reviewing the anti-biofilm/biofouling art which this application falls within, merely by example, Liu et al. (U.S. Patent No. 9,181,290) expressly teach applying anti-biofilm compositions to biologically compatible material such as implantable devices (col. 15, lines 38-60), such as “glues, cements or adhesives or in other materials” where the:
Compositions of this invention may be incorporated into glues, cements or adhesives, or in other materials used to fix structures within the body or to adhere implants to a body structure. Examples include poly(methyl methacrylate) and its related compounds, used for the affixation of orthopedic and dental prostheses within the body. The presence of the composition of this invention can decrease biofilm formation in those structures in contact with the glue, cement, or adhesive. A composition of this invention can coat or can permeate the formed article. By coating, the composition of this invention prevents and/or minimizes adherence and colonization of microorganisms responsible for biofilm formation.

Lui goes on to say where “other materials” for use of the anti-biofilm composition may include for instance paint which acts to prevent biofilm formation (also called anti-biofouling formation) (see col. 14, lines 32-36):
“The composition of this invention may be incorporated into indoor paints, thus decreasing biofilm formation on surfaces using such paints. This could have a significant impact in decreasing infection from skin-contact interaction with those surfaces.”

While Lui does not expressly state that such paint is for use internally, Lui had mentioned in the other section noted above applying such “in other materials” for internal use, which could naturally extend from “glues, cement or adhesive or in other materials”, where the latter could include biologically compatible paints, if desired, as all within the same spirit of applying the antibiofilm/antibiofouling agent composition to whatever coating is desired be it glue, cement, adhesive or some kind of paint.
	Liu also mention as part of the references relevant to this art, the following peptides used in the anti-biofilm art (see the ‘290 patent cover sheet pages 1-2, as cited by Liu as relevant art thereto):
Beckloff et al., "Activity of an Antimicrobial Peptide Mimetic against Planktonic and Biofilm Cultures of Oral Pathogens," Antimicrobial Agents and Chemotherapy, Nov. 2007, vol. 51, No. 11, pp. 4125-4132. cited by applicant 

Wei et al., "Effect of MUC7 peptides on the growth of bacteria and on Streptococcus mutans biofilm," Journal of Antimicrobial Chemotherapy, Jun. 2006, vol. 57, issue 6, pp. 1100-1109. cited by applicant 

Thus, as for the material applied to, the claims (e.g. independent claim 10 and claims 24-25) are deemed prima facie obvious based He in view of the advantageous teachings of Liu in this same antibiofilm space, where such compositions are applied to biologically compatible material/coatings for internal use. 

	Employing the Elected Peptide Into the Composition of He (or He in view of Liu)
He does not teach where the elected peptide is that of instant peptide SEQ ID NO: 9, which Bond (applicant’s earlier work) in view of Bames, fills the gap.
Bond, applicant’s earlier work, expressly teach the use of antimicrobial peptides, like He had employed, but Bond does not teach the use of such for treating biofilms filled with microbes.  Bond expressly teach the antimicrobial peptide comprising the amino acid sequence of VGFPVAAVGFPV (SEQ ID NO: 3) (see claim 6 (typo, reads SEQ ID NO: “2” instead of “3”) claim 21, para 18), corresponding to instant SMR peptide elected species SEQ ID NO: 9. Bond also teach (e.g. claim 20) a pharmaceutical composition for treating microbial infection, comprising: (1) an antimicrobial peptide comprising a first antimicrobial domain comprising at least one VGFPV motif, and a cell penetrating peptide (CPP) domain.

Bond does not expressly teach where the CPP is GRKKRRQRRRPPQ, the leading CPP sequence attached to instant peptide SEQ ID NO: 9’s SMR peptide sequence of VGFPVAA VGFPV.
Bames, merely by example, fills this gap, by teach that GRKKRRQRRRPPQ is a CPP (claim 4, peptide SEQ ID NO: 10).

Thus, it would have been merely a matter of routine optimization by simple selection to attach the CPP GRKKRRQRRRPPQ of Bames to the antimicrobial/SMR peptide of Bond VGFPVAAVGFPV and arrive at instant elected peptide SEQ ID NO: 9.

As all of the antimicrobial peptides of He were found to exert effect against biofilms, there stands a reasonable expectation of success that the peptide of Bond in view of Bames (e.g. elected peptide SEQ ID NO: 9), would have equally exerted the same effect as there is no teaching away that such would not have been expected to.  Thus, it would have been a matter of simple substitution to employ the peptide of Bond in view of Bames (elected peptide SEQ ID NO: 9) to treat a biofilm, with an expectation that once reducing/killing of the microbes commenced that the result would be detachment of the microorganism from a surface or from other microorganisms and equally dispersing of the latter as a natural event thereafter.  Absent evidence to the contrary that some other step is required that is not presently claimed or some teaching away that other antimicrobial peptides that exert effect against biofilms equally (like those of He) are not able to also detach and disperse said microorganisms. 

As for new claims 26-27, where the composition may further comprise a matrix inhibiting or disaggregating agent.  Under the broadest reasonable interpretation (BRI) of these phrases, QSI’s are deemed to fall within both as capable of matrix inhibition or disaggregation, since biofilms form a matrix and QSI can are capable of disrupting the quorum sensing within biofilms.  Therefore, merely by example, Blackwell (abstract, para 12, 226 and throughout the specification) teach the use of quorum sensing inhibitors (QSI’s) to treat bacterial biofilm infections – which can operate as matrix inibitiors, disintegrators under the BRI of QSI.
Thus, it would have been prima facie obvious to combine said composition for the same purpose as the prior art combinations of record to form a third composition for the same purpose (see caselaw thereto of In re Kerkhoven/Susi).

Therefore, the presently elected and claimed invention is found prima facie obvious over
the combination of references applied, as to the claimed invention as now amended.

Response to Arguments
(No New Substantive Amendments – Other Then New Claims 26-27 – Addressed Above) 
Maintained in line with Arguments Filed 7/15/22 – 
as this RCE’s Arguments are Deemed to Encompasses the Equivalent
	Applicant’s arguments have been fully considered but are not found persuasive.  The following five (5) arguments have been asserted and are addressed in sequence:
The Office Action Has Not Presented a Sufficient Nexus Between He's Teachings and Those in Liu, Bord, Bames, and Blackwell to Provide a Basis for Being Combined with a  Reasonable Expectation of Success.
Applicant asserts there is not “sufficient structural or functional nexus” between primary reference He and the secondary references in support thereof to arrive at the instantly claimed invention.  The examiner disagrees as applicant has not specifically pointed out what “structural or functional nexus” in He versus the secondary references is insufficient.  Therefore, the “structural or functional nexus” set forth by the examiner – finding each and every element claimed within the art and providing rationale as to why the references were combined in the order they were combined with He as the primary reference is deemed “sufficient” to support the prima facie case of obviousness.
The test for obviousness is not whether the features of a secondary reference may be bodily incorporated into the structure of the primary reference; nor is it that the claimed invention must be expressly suggested in any one or all of the references.  Rather, the test is what the combined teachings of the references would have suggested to those of ordinary skill in the art.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981).
In response to applicant’s argument that there is no teaching, suggestion, or motivation to combine the references, the examiner recognizes that obviousness may be established by combining or modifying the teachings of the prior art to produce the claimed invention where there is some teaching, suggestion, or motivation to do so found either in the references themselves or in the knowledge generally available to one of ordinary skill in the art.  See In re Fine, 837 F.2d 1071, 5 USPQ2d 1596 (Fed. Cir. 1988), In re Jones, 958 F.2d 347, 21 USPQ2d 1941 (Fed. Cir. 1992), and KSR International Co. v. Teleflex, Inc., 550 U.S. 398, 82 USPQ2d 1385 (2007).  
In response to applicant's arguments against the references individually, one cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986).
In response to any indirect assertion that the examiner has combined an excessive number of references, reliance on a large number of references in a rejection does not, without more, weigh against the obviousness of the claimed invention.  See In re Gorman, 933 F.2d 982, 18 USPQ2d 1885 (Fed. Cir. 1991).

The Office Action Does Not Establish a Prima Facie Case of Obviousness and Improperly Shifts the Burden of Proof to Applicant.
Based on the prior art of record teachings – without any teaching away against this 
specific peptide being capable of equally treating biofilms like other similar peptides – the burden was properly shifted to applicant to counter such with some teaching away or other evidence to the contrary.  The examiner does not yet find the present arguments and/or evidence presented by applicant as sufficient to traverse the Office’s position.

The Office’s Statement "all [of He 's] peptides tested therein work to treat biofilms equally” is Factually Incorrect.
The examiner is fine amending this statement to clarify that “all of He’s peptides tested ‘against biofilms’ work to treat biofilms”.   However, this does not alter in any way why He was relied upon – in combination with the secondary references of record, where the totality of the teachings/suggestions of this ‘combined’ reference rejection remain maintained and with it, the prima facie case of obviousness.

Bacterial Killing Does Not Provide An Expectation of Success for the Claimed Subject Matter.
The examiner finds this assertion/statement misleading.  On the contrary, as here, 
‘bacterial killing’ can provide a [reasonable] expectation of success that a similar peptide to those the prior art teaches and found ‘bacterial killing’ capacity ‘as well as’ biofilm killing’ capacity . . . can support, as here, a reasonable expectation of success for the same with other similar peptides – absent some teaching away or other evidence sufficient enough to teach or suggest that ‘the subject peptide in question’ would not have had a reasonable expectation of success.  No teaching away or other evidence is yet found sufficient to traverse the Office’s position.
	Applicant points to Exhibit 1 directed to a Pletzer reference on anti-biofilm peptides, and citing a passage on page 35, highlighting that “…AMPs do ‘not necessarily’ affect biofilms.” (emphasis by examiner).  The key phrase there is ‘not necessarily’, which is not absolute.  Which means that some even if not all, do both kill bacteria and affect biofilms. Further, the article is not directed to the claimed peptide nor peptides similar thereto, per se.  The article simply states a known – that some AMPs can both treat bacteria and biofilms, some do not.  In this case, the examiner believes the prior art combination applied would have led one of ordinary skill in the art to have a reasonable expectation that the instantly claimed peptide would work to treat both bacteria and biofilms.
	Applicant next asserts that minor structural changes in peptides can affect function – a well known fact.  Applicant identifies that the elected peptide here is a wild-type peptide:  the elected wild-type HIV-1 Nef SMR-CPP tat peptide of SEQ ID NO: 9.  Applicant then goes on to state that when this wild-type peptide is modified in two positions with conservative substitutions (forming non-elected SEQ ID NO: 11 peptide), then the wild-type peptide loses it’s anti-biofilm activity.  Applicant may try to develop this argument further and provide further nexus as to those positions modified – but the examiner is not sure if such will help, because the skilled artisan would be able to determine which amino acid residues were involved in receptor binding relevant to bacterial killing by the wild-type peptide and if any of those were amino acid positions were modified even with conservative substitutions (as in peptide SEQ ID NO: 11), there would be a reasonable expectation that such likely would NOT work to kill bacteria any more and NOT work to treat biofilms bearing said bacteria either.


The Anti-Biofilm Activity of the Claimed Peptide Was Unexpected.

Based on the prior art combination applied and the teachings/suggestions thereof – in combination; not separate and apart – one of ordinary skill in the would have had a reasonable expectation of success employing the claimed peptide (known by applicant’s earlier work to treat the same bacterial strains) as an anti-biofilm activity agent where the latter bears said bacterial strains, in line with other peptides shown to treat bacterial strains and have anti-biofilm activity against biofilms bearing those bacterial strains.  Nothing the prior art of record ‘teaches away’ that such would ‘not’ be expected to or ‘would not’ work as such.  At a minimum, an obvious to try rationale could therefore be asserted in this situation.
Consideration for Applicant Relevant to E coli DnaK:  If this is the only bacterial/biofilm agent for which the SMR peptide elected was shown to work AND such also works against other bacteria but not the biofilm thereof, or other similar type of evidence, such evidence with these closing arguments would be worth submitting for review by the Office.

	For the reasons of record, the prior art combination five (5) references renders prima facie obvious the instantly claimed invention.  Notwithstanding, the examiner remains open to further interview to advance prosecution on the merits.


Double Patenting – Obviousness, Maintained, Request for Abeyance, No Arguments
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP §§ 706.02(1)(1) - 706.02(1)(3) for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b).
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 10, 12-13, and 16-25 remain provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over withdrawn claims 10-17 of copending parent Application No. 16246222 (reference application). Although the claims at issue are not identical, they are not patentably distinct from each other because parent withdrawn claims 10, 16 and 17 are drawn to the same independent claims here, e.g. treating a microbial biofilm and/or detaching/dispersing the same with the same elected peptide of SEQ ID NO: 9.  Should these non-elected subject matter claims ultimately be cancelled without prejudice in the parent, the rejection will be withdrawn. 
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.

Claim Interpretation – Previously Noted
	The term “preventing” is deemed enabled without undue experimentation here as it is known with the art that coating a surface with antimicrobial agents, which the instantly claimed peptides are, can prevent adherence of microbial agents and thereby biofilm formation comprising such.  Thus, the current peptide are deemed to have a reasonable expectation of treating and/or preventing the same.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MAURY AUDET whose telephone number is (571)272-0960. The examiner can normally be reached on M-Th. 7AM-5:30PM.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, James Alstrum-Acevedo can be reached on 571-272-5548.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).
/MAURY A AUDET/Primary Examiner, Art Unit 1654